COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gerald Hayes v. The State of Texas

Appellate case number:    01-09-00437-CR

Trial court case number: 1198372

Trial court:              351st District Court of Harris County

        On February 7, 2013, the Court denied appellant’s (1) “Motion for Court to Take Judicial
Notice,” in which he asked the Court to take “judicial notice” of “repeated error in mail address”
[sic] that “resulted in . . . unmerited . . . removal of self-representation and appointment of new
appellate counsel,” and (2) “Motion for Leave to File and Judicial Notice,” in which he
complained that his counsel was ineffective and in which he sought leave to re-file his pro se
brief and to “supplement/amend” his counsel’s brief. On May 15, 2013, the Court denied
appellant’s motion for en banc reconsideration of these orders.
        Appellant has filed a “Motion of Appeal and Time Extension to File on En Banc Denial,”
asking the Court to “provide findings of fact and conclusions of law pertaining to the issues ruled
on in both February 7 and May 15, 2013” orders, and requesting a 30-day extension to seek
reconsideration of the Court’s denial of his motion for en banc reconsideration.
       Texas Rule of Appellate Procedure 49.5 provides that after a motion for rehearing is
denied, a further motion for rehearing may be filed if the Court (1) modifies its judgment; (2)
vacates its judgment and renders a new judgment; or (3) issues a different opinion. See TEX. R.
APP. P. 49.5; see also Rule 49 cmt. (providing that Rule 49 is revised to treat a motion for
reconsideration as a motion for rehearing). Because the Court did not take any of the actions in
Rule 49.5 when it determined appellant’s prior motion for reconsideration, the Rule does not
authorize a further motion for reconsideration. Accordingly, appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                   Acting individually       Acting for the Court


Date: June 10, 2013